Citation Nr: 1529587	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract infections (UTIs). 

2.  Entitlement to service connection for chronic dyskinesia.

3.  Entitlement to service connection for psychosis; schizophrenia (claimed as psychiatric condition; depression and psychosis).

4.  Entitlement to an initial compensable evaluation for hearing loss.

5.  Entitlement to non-service-connected pension benefits.

6.  Entitlement to special monthly pension based on need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1982.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The rating decision granted service connection for hearing loss, with a noncompensable evaluation.  The rating decision denied the remaining issues on appeal. 

Turning to the procedural history of the Veteran's psychiatric claim, the Board observes that an April 1996 rating decision denied service connection for probable borderline schizophrenia; depression.  Among other things, this decision noted that the Veteran's service treatment records were negative for the claimed disability.  

The record before VA at that time included an April 1981 in-service treatment record that contained the term "DEPRESSION/SUBSTANCE ABUSE."  However, that service treatment record, and all others before VA at that time, were negative for any psychiatric treatment other than treatment for substance abuse.  The service treatment records before VA at that time were negative for complaints, symptoms, findings or diagnoses of depression.  

The April 1996 rating decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Rating decisions dated in August 2002, May 2005 and March 2007, which the Veteran did not appeal, denied petitions to reopen the claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  Consequently, those rating decisions are also final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).

However, since the March 2007 rating decision was issued, additional service treatment records, consisting of inpatient clinical psychiatric records, were associated with the record in July 2012.  These service treatment records were not previously before VA.  They are relevant to the Veteran's psychiatric claim.  They reflect that in April 1981 the Veteran not only received treatment for substance abuse but also sought treatment for adjustment difficulties, sexual problems, suicidal feelings, wanting out of the Army, a nervous problem and over reacting under pressure.  He stated that his main reason coming to the clinic was "HELP" and expected that the clinic could help him with "counseling maybe."  He stated that he felt like hurting himself, thought he was insane and had a problem establishing confidence in himself.  

There is no indication that VA could not have obtained these service medical records before, either because they did not exist or because the Veteran did not provide enough information to obtain them.  Thus, because relevant service department records have been received since the March 2007 rating decision, and because there is no indication that VA previously would have been unable to obtain them had it made efforts to that end, the claim must be reconsidered on its underlying merits, that is, without first having to have new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided by the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), which is now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

The RO in Providence, Rhode Island, has jurisdiction of the Veteran's claim.  

The issues of entitlement to service connection for psychosis; schizophrenia (claimed as psychiatric condition; depression and psychosis) and entitlement to an initial compensable evaluation for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2014, the Veteran withdrew his appeal for service connection for chronic UTIs, service connection for chronic dyskinesia, non-service-connected pension benefits and special monthly pension based on need for aid and attendance.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for chronic UTIs, service connection for chronic dyskinesia, non-service-connected pension benefits and special monthly pension based on need for aid and attendance.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In July 2014 correspondence, the Veteran withdrew his appeal for service connection for chronic UTIs, service connection for chronic dyskinesia, non-service-connected pension benefits and special monthly pension based on need for aid and attendance.  The Board finds that the Veteran's correspondence satisfies the requirements for withdrawing the appeal.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for service connection for chronic UTIs, service connection for chronic dyskinesia, non-service-connected pension benefits and special monthly pension based on need for aid and attendance is dismissed.


REMAND

The Veteran testified during a May 2015 hearing before the undersigned Veterans Law Judge that his psychiatric symptoms began during active duty, and have continued since that time.  He is competent to so testify.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As noted above, the Veteran's service treatment records reflect that he sought psychiatric treatment for adjustment difficulties, sexual problems, suicidal feelings, wanting out of the Army, a nervous problem and over reacting under pressure.  He stated that he felt like hurting himself, thought he was insane and had a problem establishing confidence in himself.  

VA treatment records include a November 1995 diagnosis of probable borderline schizophrenia; depression.  They also reflect 2006 treatment for schizophrenia and psychosis at the Providence VA Medical Center.  

Since the foregoing evidence raises the possibility that the Veteran incurred a psychiatric disability during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Statutes and regulations require that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On remand, the VA examiner must address the testimony by the Veteran that he had psychiatric symptoms during active duty and that they have continued since separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The Board further observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the hearing, the Veteran also testified that his service-connected hearing loss had gotten worse since his last VA examination.  The Veteran's most recent VA examination took place in November 2011.  Given the Veteran's testimony and the passage of time since that VA examination, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

To ensure that the record contains all relevant evidence, VA should also obtain any outstanding VA treatment records.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present, to include schizophrenia and depression.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any psychiatric disability that may be present, to include schizophrenia and depression, is causally related to the Veteran's active duty, including his April 1981 attempt to obtain psychiatric treatment. 

The examiner must address the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra.

The examiner is requested to provide a rationale for any opinion expressed. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hearing loss.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

4.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


